Patrick J. Rossetti and his wife owned lot A-159 on the east side of Essex Street, Saugus, with an area of 12,100 square feet. On it was a two family house. The lot to the south (A-160) contained 11,550 square feet. On it were a 100 year old two family house and an attached store. The lot (A-158) to the north, originally 12,100 square feet, had been divided into two lots, one containing about 8,100 square feet and the other about 4,000 square feet. Farrington Avenue comes to a dead end on the east side of lot A-159. The lots on Farrington Avenue in general each had an area of between 2,500 and 3,150 square feet. Essex Street runs north and south, Farrington Avenue runs east and west. On the west side of Essex Street (opposite lots A-158, A-159, and A-160) the lots vary from 17,000 to 33,905 square feet. The zoning by-law required an area of not less than 10,000 square feet for a two family house in this district. The board of appeals granted Rossetti a variance to divide lot A-159 into two lots. The westerly lot on Essex Street *805was to be 7,000 square feet and was to contain the present dwelling. The 5,000 square feet with frontage on Farrington Avenue was to contain a large one story house for Rossetti (who had recently suffered a heart attack), his wife, and his ten minor children. In this suit by the Winns, who owned five adjoining lots on Farrington Avenue, the trial judge correctly annulled the variance on the ground that there were no conditions especially affecting lot A-159 which constituted substantial hardship. G. L. c. 40A, § 15 (as amended through St. 1958, c. 381). The frontage on two streets was unique to lot A-159, but double frontage constituted an asset not a hardship. Rossetti's personal health and family circumstances are not hardships affecting lot A-159. See Wolfson v. Sun Oil Co. 357 Mass. 87, 90. See also McNeely v. Board of Appeal of Boston, ante, 94, 100-101.
Bradbury Gilbert, Town Counsel, for the defendants.

Final decree affirmed.